Case 3:17-cv-00601-MHL Document 144 Filed 07/15/19 Page 1 of 2 PageID# 2511



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

ROBERT DAVID STEELE et al.,

       Plaintiffs,

v.                                                                    Civil Action No. 3:17cv601

JASON GOODMAN et al.,

       Defendants.

                     STATEMENT REGARDING CONSENT TO PROCEED
                      BEFORE A UNITED STATES MAGISTRATE JUDGE

       NOW COMES Defendant, Patricia Negron, by counsel and pursuant to this Court’s Order

entered on June 27, 2019 (ECF No. 131), and states that she does not consent to proceed before a

United States Magistrate Judge in the above-captioned matter.

Dated: July 15, 2019                        Respectfully submitted,

                                            PATRICIA A. NEGRON

                                            By:            /s/ Benjamin A. Wills
                                            R. Johan Conrod, Jr. (VSB No. 46765)
                                            E-mail: rjconrod@kaufcan.com
                                            KAUFMAN & CANOLES, P.C.
                                            150 West Main Street, Suite 2100
                                            Norfolk, VA 23510
                                            Phone: (757) 624-3000
                                            Fax:    (888) 360-9092

                                            Terry C. Frank, Esq. (VSB No. 74890)
                                            E-mail: tcfrank@kaufcan.com
                                            Benjamin A. Wills, Esq. (VSB No. 88109)
                                            E-mail: bawills@kaufcan.com
                                            KAUFMAN & CANOLES, P.C.
                                            1021 E. Cary Street, Suite 1400
                                            Richmond, Virginia 23219
                                            Phone: (804) 771-5700
                                            Fax:    (888) 360-9092

                                            Counsel for Defendant Patricia A. Negron
Case 3:17-cv-00601-MHL Document 144 Filed 07/15/19 Page 2 of 2 PageID# 2512



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of July, 2019, a true copy of the foregoing was filed

electronically using the CM/ECF system, which will send a notification of such filing to the

following:

                                       Steven S. Biss (VSB No. 32972)
                                       E-mail: stevenbiss@earthlink.net
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Phone: (804) 501-8272
                                       Fax: (202) 318-4098
                                       Counsel for Plaintiffs

And sent via first-class mail, postage prepaid, to:

                                       Jason Goodman, Pro Se
                                       252 7th Avenue, Apt. 6S
                                       New York, NY 10001

                                       “Queen Tut”
                                       a/k/a Susan A. Lutzke
                                       1221 University Ave., Unit D202
                                       Fort Collins, CO 80521

                                       D. George Sweigert
                                       c/o P.O. Box 152
                                       Mesa, AZ 85211



                                                     /s/ Benjamin A. Wills
                                              Benjamin A. Wills, Esq. (VSB No. 88109)
                                              E-mail: bawills@kaufcan.com
                                              KAUFMAN & CANOLES, P.C.
                                              1021 E. Cary Street, Suite 1400
                                              Richmond, Virginia 23219
                                              Phone: (804) 771-5700
                                              Fax:    (888) 360-9092
                                              Counsel for Defendant Patricia A. Negron




                                                  2
17624958v1
